DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-14 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11, line 5 states “…at the level of the at least…”, but should be amended to state –at a level of the at least—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 recites the limitation "a folding area" in line 2.  It is unclear if the folding area recited in claim 10 is referring to the folding area recited in claims 1 and 5-6, or if the folding area recited in claim 10 is a second folding area. The examiner suggests amending the claim to introduce a second folding area to overcome the rejection.
Claim 11 recites the limitations "an upper part", “a support element”, “a part”, and “a plate” in lines 1-4. The claim is rendered indefinite, as the claim is reintroducing already-cited limitations written in independent claim 1. The examiner suggests amending claim 11 by creating a second independent claim of the method set forth in the claim to ensure clarity and overcome the rejection.
Claim 12 recites the limitation "a folding area", in line 3. This is unclear and should be amended to state –the at least one folding area—
Claim 13 recites the limitation "the at least one holding area", in line 2. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akutsu et al. (JP 2013116700).
Regarding Claim 1, Akutsu et al. discloses a part (see figs. 1-4), intended to be folded so as to form an upper part (12b) of a support element of a power steering (see fig. 23; see also Machine Translation of Akutsu et al.; Paragraph [0057], lines 906-911) of a vehicle, constituted by a flat plate (see fig. 4) comprising: at least one fixing area (24, 24) intended to fix (Par [0010], lines 139-141 and 144-146) the upper part to a frame of the vehicle, at least one elongation area (25, 25) intended to be positioned in a plane perpendicular (see figs. 2-3) to the plane in 

Regarding Claim 2, Akutsu et al. discloses the part, wherein the at least one fixing area (24, 24) comprises at least one through hole (29, 29). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25)

Regarding Claim 3, Akutsu et al. discloses the part, wherein the at least one fixing area (24, 24) has a substantially rectangular shape (see fig. 1). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25)

Regarding Claim 4, Akutsu et al. discloses the part, wherein the at least one elongation area (25, 25) comprises at least one through hole (36). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25)

Regarding Claim 5, Akutsu et al. discloses the part, wherein the at least one folding area (fig. 4; α and β) has a shape of a substantially rectilinear straight line (see fig. 4). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25)

Regarding Claim 6, Akutsu et al. discloses the part, in which the at least one folding area (fig. 4; α and β) is positioned (see fig. 4, where 32 and 33 become 24 and 25 respectively after 

Regarding Claim 11, Akutsu et al. discloses a method for manufacturing the upper part (12b) of the support element for a power steering system (see fig. 23; see also Par [0057], lines 906-908) comprising: a step of cutting (see fig. 4) the part (see figs. 1-4) in the plate, a step of folding (Par [0027], lines 435-438; and Par [0028], lines 446-450) the part at the level of the at least one folding area (fig. 4; α and β). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (JP 2013116700) in view of Sato et al. (US 7384070).
Regarding Claim 7, Akutsu et al. discloses the part, but does not disclose at least one holding area.
Sato et al. teaches a part (4) folded so as to form an upper part of a support element of a power steering (see fig. 1) of a vehicle, wherein the part comprises a fixing area (10) and an elongation area (12), wherein a holding area (11a) is provided (reinforcing bead) on the fixing area near an edge of a folding area (11) and the elongation area. (Sato et al.; Columns 3-9, Figures 1-8)
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the part of Akutsu et al. in view of the teachings of Sato et al. to include at least one holding area of a reinforcing bead connecting the at least one fixing area (Akustu; 24) to the at least one elongation area (25) along an edge of the at least one folding area (β), as by doing so, an energy absorbing characteristic to counter a load acting on the power steering of the vehicle during a crash can be formed and adjusted by adjusting the shape and size of the holding area (Sato et al.; Column 4, lines 44-49). 

Regarding Claim 8, Akutsu et al., as modified, discloses the part, comprising the at least one holding area (Sato et al.; 11a, as modified) on the at least one fixing area (Akutsu et al.; 24, 24). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25) and (Sato et al.; Columns 3-9, Figures 1-8)

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the area of the at least one holding area to be less than 5 cm^2, as by doing so, the energy absorbing characteristic of the holding area to counter a load acting on the power steering of the vehicle during a crash could be adjusted to meet safety needs. Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 9, Akutsu et al., as modified, discloses the part, wherein the at least one holding area (Sato et al.; 11a, as modified) has a substantially rectangular shape (as seen from the view of figures 1A and 4). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25) and (Sato et al.; Columns 3-9, Figures 1-8)

Regarding Claim 10, Akutsu et al., as modified, discloses the part, wherein one (Akutsu et al.; β) of the at least one folding area (fig. 4; α and β) is positioned (as stated above; the folding area β is positioned along on edge of the at least one holding area between the at least one fixing area and the at least one elongation area) on an edge of the at least one holding area (Sato et al.; 11a, as modified). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25) and (Sato et al.; Columns 3-9, Figures 1-8)

Claim 13, Akutsu et al., as modified, discloses the manufacturing method, comprising a step of holding (as stated above; the at least one holding area is placed on the at least one fixing area and the at least one elongation area) the at least one holding area (Sato et al.; 11a, as modified) on the at least one fixing area (Akutsu et al.; 24, 24). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25) and (Sato et al.; Columns 3-9, Figures 1-8)

Regarding Claim 14, Akutsu et al., as modified, discloses the manufacturing method, wherein the holding step can be carried out by a means among: a resistance weld, a weld bead (Sato et al.; Column 4, lines 44-46), a rivet, a clinch, a crimp, a braze, a braze welded joint, a laser weld. (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25) and (Sato et al.; Columns 3-9, Figures 1-8)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al.
Regarding Claim 12, Akutsu et al. discloses the manufacturing method, wherein the folding step (Par [0027], lines 435-438; and Par [0028], lines 446-450) consists in folding the part between two planes (planes of 24 and 25) at the level of the folding area (fig. 4; α and β). (Akutsu et al.; Machine Translation, Paragraphs [0010]-[0059], Figures 1-25)
However, although it could potentially be inferred by looking at the figures, Akutsu et al. does not explicitly disclose that the folding step consists in forming an angle between 0 and 180 degrees between the two planes.
In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857.  The examiner can normally be reached on Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616